Citation Nr: 0915565	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post- traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from April 1971 to February 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appellant testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of that hearing is of 
record.  This case was remanded by the Board in January 2006 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the Board remanded this case to allow the RO 
to develop and verify any stressors claimed by the appellant 
and for an additional examination if needed.  The RO was 
directed to review the evidence submitted by the appellant 
concerning his stressors and prepare a summary of all the 
claimed stressors based on review of all pertinent documents.  
The RO was instructed to send the summary to the appropriate 
service department so that they could provide any information 
that might corroborate the appellant's alleged stressors 
including his reference to his participation in criminal 
proceedings at his base and exposure to mortar attacks.  

Since the Board's remand, the record shows that the RO 
requested information regarding the appellant's report of 
robbery in service.  The results were negative.  The Board 
notes that the record shows that the appellant has reported 
stressors to include witnessing a truck turn over which cut 
the driver in half and killed others including children.  The 
appellant has also reported nearly crashing into a mountain 
when gas was thrown into his helicopter.  He further reported 
being hit with small arms fire.  Although it appears that the 
RO requested the appellant's unit records, it was shown that 
the records were in custody of the National Archives and 
Records Administration (NARA).  See M21-1MR, Part 
IV.ii.1.D.14.d (VA is not obligated to verify stressors that 
are too vague - the claimant must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment).  There is no showing that the RO 
requested the records from the NARA or that the RO attempted 
to verify the other stressors identified by the appellant.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the issue of entitlement to service connection for 
PTSD is remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact NARA, Textual Reference Branch 
(NWDT2), 8601 Adelphi Road, College Park, 
MD 20740-6001 in an attempt to obtain 
pertinent unit records.  Review the 
evidence submitted by the appellant 
concerning his stressors and prepare a 
summary of all the claimed stressors based 
on review of all pertinent documents.  
This summary, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) or other appropriate 
service department who should be asked to 
provide any information that might 
corroborate the appellant's alleged 
stressors, including with specific 
reference to his exposure to mortar 
attacks.  If additional information is 
needed from the appellant, e.g., 
pertaining to specific dates, he should be 
contacted.  In particular, they should be 
asked to provide the unit history for the 
United States Army, HHC, 12th CBT, AVN, 
GP.  The morning reports for this company 
should also be requested for the same time 
period.  

2.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to a stressor(s) in 
service.  If it is determined that the 
record establishes the existence of a 
stressor(s), specify what stressor(s) in 
service have been established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.

3.  If, and only if, the record 
establishes the existence of a 
stressor(s), arrange for the appellant to 
be afforded a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  

It must be specified for the examiner the 
stressor or stressors that are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO/AMC was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner. The examination report should 
include the complete rationale for all 
opinions expressed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

